Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (U.S. Patent No. 9,926,655) in view of Silokangas et al. (CA 3,034,751, as cited by Applicant).
For claim 1, Baer et al. discloses a substrate (as discussed in Col. 8, line 65-66) for supporting growth of a seed or a clone (this is considered functional language – such that the growth of a seed or a clone can be supported by the substrate comprising the claimed structure), the substrate comprising: about 70% to about 95% (m/m) hemp fibre (Col. 3, lines 48-50, 58-60: “hemp fiber”; lines 64-67: bast fibers “between about 10 wt. % and about 90 wt.%”) and about 5% to about 30% (m/m) of at least one thermoplastic 
Baer et al. fails to specifically show the at least one thermoplastic polymer is biodegradable. However, Silokangas et al. teaches a substrate (as discussed in [0029]) for supporting growth of a seed or a clone, the substrate comprising: hemp fiber (as discussed in [0040]) and at least one biodegradable thermoplastic polymer (as discussed in [0042], [0043] and [0058]). It would have been obvious to one having ordinary skill in the art to have modified the substrate of Baer et al. to include the biodegradable thermoplastic polymer of Silokangas et al. for the advantage of reducing solid waste in the surrounding growth environment.
For claims 2 and 3, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, comprising about 75% to about 85% (m/m) of the hemp fibre and about 15% to about 25% (m/m) of the at least one biodegradable thermoplastic polymer; and comprising about 80% (m/m) of the hemp fibre, and about 20% (m/m) of the at least one biodegradable thermoplastic polymer (Baer et al. as discussed in ”; Col. 3, lines 64-67: bast fibers “between about 10 wt. % and about 90 wt.%” and Col. 6, lines 24-36: polymeric fibers “between about 10 wt. % and about 90 wt.%”, where the optimum % is within the range as provided by Baer et al., and thus obvious to one having ordinary skill in the art).
For claim 4, Baer et al. fails to specifically show wherein the hemp fibre is coated with about 0.3% to about 1.0% (m/m) of a wetting agent. However, Silokangas et al. teaches a substrate (as discussed in [0029]) for supporting growth of a seed or a clone, the substrate comprising: hemp fiber (as discussed in [0040]), wherein the hemp fibre is 
For claim 7, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, wherein the hemp fibre has an average size of about 1 mm to about 50 mm (Baer et al. as discussed in Col. 4, lines 54-65).
For claim 8, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, wherein the hemp fibre is obtained from whole-stalk processing of hemp plants. (Baer et al. as discussed in Col. 1, lines 55-58 and Col. 4, lines 56-57: “the cut length of the plant stalks”).
For claim 9, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, wherein the hemp fibre (Baer et al. as discussed in Col. 3, lines 58-60: “hemp 
For claims 10 and 11, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, wherein the biodegradable thermoplastic polymer is in a fibre form (Silokangas et al. as discussed in [0058]: “the polymer fiber is a bi-component PES fiber”); and wherein the biodegradable thermoplastic polymer is compostable (Silokangas et al. as discussed in [0060]).
For claims 12 and 13, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, wherein the biodegradable thermoplastic polymer is polylactic acid (Silokangas et al. as discussed in [0061]), a polyhydroxyalkanoate (Silokangas et al. as discussed in [0061]), a polyesteramide, a polycaprolactone, thermoplastic starch, or poly(butylene adipate co- terephthalate) or a derivative or formulation thereof, wherein the formulation comprises one or more stabilizing additives (Silokangas et al. as discussed in [0065]: “humic acid, lime”); and wherein the biodegradable thermoplastic polymer is polylactic acid (Silokangas et al. as discussed in [0061]), or a derivative or formulation thereof, wherein the formulation comprises one or more stabilizing additives (Silokangas et al. as discussed in [0065]: “humic acid, lime”).
For claim 18, Baer et al. fails to specifically show substrate of claim 1, in the form of a block having dimensions of about 30 mm x about 30 mm x about 30 mm to about 40 mm x about 40 mm x about 40 mm and having a hole formed substantially centrally on one side for placement of the seed or the clone.  However, Silokangas et al. teaches a substrate (as discussed in [0029]) for supporting growth of a seed or a clone, the substrate comprising: hemp fiber (as discussed in [0040]), in the form of a block having . 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (U.S. Patent No. 9,926,655) in view of Silokangas et al. (CA 3,034,751, as cited by Applicant), as applied to claims 1-4, 7-13 and 18 above, and further in view of Brewer (U.S. Patent Application Publication No. 2016/0296403).
For claims 5-6, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1 substantially as claimed, but fails to specifically show wherein the wetting agent is a plant extract containing an amphipathic glycoside; wherein the plant extract is yucca extract. However, Brewer teaches a substrate for supporting growth of a seed or a clone, the substrate (as discussed in [0039]) comprising: planting mix (105) and a wetting agent, wherein the wetting agent (as discussed is [0039]) is a plant extract containing an amphipathic glycoside; wherein the plant extract is yucca extract (as discussed in [0039]). It would have been obvious to one having ordinary skill in the art to have modified the substrate of Baer et al. and Silokangas et al. to include the wetting agent as taught by Brewer for the advantage of providing a degradable material that aid in reducing the surface tension of the substrate.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (U.S. Patent No. 9,926,655) in view of Silokangas et al. (CA 3,034,751, as cited by Applicant), as applied to claims 1-4, 7-13 and 18 above, and further in view of Bae Jong Hak et al. (KR 20110032035 A).
2 to about 6.5 kg/m2; between about 3.5 kg/m2 to about 6.0 kg/m2; and of about 3.5 kg/m2. However, Bae Jong Hak et al. teaches a substrate (as discussed on Page 1, lines 2-5) for supporting growth of a seed or a clone, the substrate comprising: fibers (as discussed in paragraphs 4-5 of the translated Description of Embodiments: “such as cotton and PLA fibers” “being woven with biodegradable fibers”); having a material basis weight between about 2.0 kg/m2 to about 6.5 kg/m2; between about 3.5 kg/m2 to about 6.0 kg/m2; and of about 3.5 kg/m2 (as discussed in paragraph 5 of the translated Description of Embodiments: “at a weight of 40 g/m2”). It would have been obvious to one having ordinary skill in the art to have modified the substrate of Baer et al. and Silokangas et al. to include the material basis weight as taught by Bae Jong Hak et al. for the advantage of providing lightweight materials for the substrate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baer et al. (U.S. Patent No. 9,926,655) in view of Silokangas et al. (CA 3,034,751, as cited by Applicant), as applied to claims 1-4, 7-13 and 18 above, and further in view of Spittle (CA 2,522,304, as cited by Applicant).
For claim 17, Baer et al. as modified by Silokangas et al. disclose the substrate of claim 1, wherein the hemp fibre and the biodegradable thermoplastic polymer create fibre entanglements therebetween in a fibre air-lay blending process (Baer et al. as discussed in Col. 11, lines 10-11), but fail to specifically show wherein the hemp fibre 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643